DETAILED ACTION
Applicant’s Response
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on October 29, 2021, has been entered.
Claims 1 and 11 are amended.
The applicant contends:
(1) The cited prior art does not disclose the claimed structure of the applicant’s substrate transport apparatus (p. 12). 
(2) The prior art offers no evidence that its composite apparatus is structurally capable of inserting both transfer arms into two, side-by-side substrate ports, as is presently recited by independent claim 1 – “effecting…with no more than one of the different independent drive axes,” substrate transport “through each of the at least two substrate transport ports arranged side by side.”
More specifically, Gilchrist provides independent drives for each of the upper arm link (60), forearm (62), and the end effectors (64, 66), whereby Caveney teaches slaved end effectors. Further, modifying the proximity of two adjacent ports or the dimensions of the robot would enact a cascade of additional changes that would undermine the intended structure and function of the original system (p. 13).  
In response,
(1) The examiner observes that Caveney properly discloses a base arm link (240), two transfer arms (242, 244) stemming from said base arm link, and two substrate holders (238, 239) respectively coupled to each transfer arm (Fig. 5). Further, the reference teaches exactly three motors (262, 264, 266) siloed within the drive section (234) that respectively correspond to the base arm link and two transfer arms, thereby enabling the independent actuation of each [0031]. Surely, these deliverances read upon the relevant limitations of claim 1.
Lastly, according to the remarks elaborated in the 4/29/21 response, the applicant understands Caveney’s base arm link (40) and two transfer arms (42, 44) as being independently driven, whereby the end effectors (38, 39) are slaved in their rotation (p. 12). The examiner accepts this characterization but does not believe this diverges from the robotic structure recited by Applicant’s claim 1. For thoroughness, the examiner also notes that Caveney contemplates alternative embodiments comprising “more than three motors” situated within the drive section, the implication being that the end effectors could potentially be independently moveable, as well [0031]. 
(2) The examiner understands this argument in the context of the new material recited by claim 1: the act of a single transfer arm, under actuation by “no more than one of the different independent drive axis,” conveying “substrates…through each of the…transport ports arranged side by side.” Firstly, this amendment raises new matter issues, detailed below. Secondly, regarding the points raise above, the examiner has withdrawn Gilchrist. And yet, it is the examiner’s understanding that one of ordinary skill is also one of ordinary creativity. Such an artisan would not be unduly burdened by having to properly tune the downstream effects, e.g., “swing diameter,” which may ensue from a small modification to the robot’s configuration.
Specification
The specification is objected to, as the examiner observes that paragraph [67] avails reference numerals 1701MU, 1701MB, and 1701MF, yet these symbols do not appear anywhere in the drawings. 
Separately, the amendments to paragraph [95] of the specification, filed on 4/29/21, are acceptable.
Drawings
The amendments to Figure 12, filed on 4/29/21, are acceptable and have been entered to the record.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1 and 11, as well as their dependents, are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The final paragraph of claims 1 and 11 have been amended to recite the following: “…effecting, with a respective transfer arm and with no more than one of the different independent drive axis from the three independent drive axes, independent transport of substrates…through each of the…transport ports arranged side by side.”
The examiner understands this description as establishing the capacity of one of the two transfer arms to access both side by side transport ports while holding the base arm link in a fixed position. (Adjusting the position of the base arm link during this act of transfer would recruit a second drive axis, yet the limitation clearly demands “no more than one” such axis can be used.) The examiner cannot locate support for this diction in the written disclosure. Alternatively, Figure 
Possibly, if the base arm link (220) was situated directly between ports 1140E and 1140F, a given transfer arm would be capable of accessing both without requiring any further movement of the base arm link, but the original disclosure provides no evidence supporting this presumption. As such, the new material constitutes new matter.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1 and 11, as well as their dependents, are  rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. The sixth paragraphs of each of claims 1 and 11 read: “each transfer arm respectively having a corresponding substrate holder depending independently from the respective transfer arm.” The phrase, “depending independently,” appears to be an oxymoron. Further, what is the nature of the “depending” term – is it structural? If so, the examiner suggests using a term like coupled. To advance prosecution, the examiner will accept the prior art disclosure of an end effector coupled to the transfer arm as satisfying the contested limitation. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Caveney et al., US 2003/0223853, in view of Seol, US 2008/0008569.
Claims 1-2: Caveney discloses a substrate processing apparatus, comprising:
A transport chamber (12) having at least one lateral side coupled to two substrate transport ports (30) (Fig. 1);
A substrate transport apparatus (24) mounted inside the transport chamber, including (Fig. 5):
A drive section (234) having motors (262, 264, 266) with three independent axes of rotation [0031];
A base arm link (240) coupled to the drive section and having an axis of rotation (Z) disposed at one end thereof;
Wherein the base arm link is pivotally mounted inside the transport chamber at a fixed location;
Two transfer arms (242, 244) each having a corresponding substrate holder (238, 239);
Wherein each transfer arm is mounted to another end of the base arm link at another axis of rotation (Z1) common to both transfer arms (Fig. 2);
Wherein each transfer arm is coupled to the drive section to be rotated independently by a different drive axis from the drive axes of the drive section [0034-35];
Caveney contemplates an embodiment in which the transfer apparatus is fixed [0020]. Although it seems intuitive that the unit would retain its capacity to deliver substrates to multiple ports, the reference does not explicitly state this. In supplementation, Seol discloses a processing apparatus having a transport chamber (130), whereby a lateral sidewall includes two process chambers (140), or “ports,” arranged side by side ([0024], Fig. 7). A substrate transport apparatus (150) having a base arm link (164), a transfer arm (162), and two end effectors (152, 154) is mounted inside the transport chamber (Fig. 2). As shown, for a given position of the base arm link, the transport apparatus is capable of accessing both ports simultaneously. Because each end effector can be swapped independently via their respective drive motors (186, 188), a given end effector is structurally capable of accessing each port without moving the base arm link, as the claims require [0037-38]. Seol, then, serves as an evidentiary reference demonstrating that a robot like Caveney’s, if situated within a structurally compatible transport chamber, would be mechanically capable of accessing two lateral ports with a single transfer arm. It would have been obvious to integrate Caveney’s robot with a transfer chamber of Seol’s paradigm to maximize transfer capacity. 
Lastly, the examiner notes that Caveney contemplates embodiments where the transfer apparatus’ drive section “could have more than three motors” [0031]. In light of Seol’s disclosure of dedicated motors for each end effector, one of ordinary skill would be motivated to configure Caveney’s robot likewise, especially considering the disclosure’s explicit admission as to the plausibility of such a modification.  
Claim 3: The drive section includes a coaxial drive shaft arrangement [0031].
Claim 4: Caveney provides a z-axis drive to move the transport apparatus vertically but is silent regarding its location [0037]. Even so, it would have been obvious to integrate the z-axis drive, along with the other drives, within the drive shaft, as it has been held that rearranging the parts of an invention involves only routine skill in the art (In re Japikse, 86 USPQ 70).

Claim 7: As delineated by Figure 2, the base arm link (40) is unarticulated.
Claim 8: The two transfer arms (242, 244) are independently rotatable [0035].
Claim 9: As shown by Figure 1, the transfer port (30) is spaced a distance from the transport apparatus’ axis of rotation.
Claim 10: As the transport apparatus is laterally moveable, an operator can simply situate it between the two ports to satisfy this limitation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
/N. K. F./
Examiner, Art Unit 1716

	/KARLA A MOORE/      Primary Examiner, Art Unit 1716